Title: To George Washington from Timothy Pickering, 27 January 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State Jany 27. 1796.
          
          The Secretary of State respectfully lays before the President the opinion of the Attorney General, just received, upon the threatened intrusions on Indian Lands as stated in Governor Blount’s letter. He has suggested some amendments which appear important; and which if the President pleases the Secretary of State will communicate to the Committee Who have lately reported a new bill for regulating trade &c. with the Indians. Some amendments have been introduced into the 5th section, at the instance of the Secretary: but the case stated by Govr Blount has led the Attorney General to suggest further and important improvements.
          
            Timothy Pickering
          
        